ORDER
PER CURIAM
Greg St. John and Joan St. John (“Homeowners”) appeal from the trial court’s grant of summary judgment in favor of Ridgetree Trails Homeowners Association, Doris Lahay, Brenda Wilson, Don *465St. Julian, and Dave Jinkerson (collectively “the Association”) on Homeowners’ First Amended Petition for breach of contract, negligence and trespass, as well as the trial court’s grant of the Association’s motion to dismiss Homeowners’ nuisance claim. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).